Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed July 13, 1970, which found “ on the evidence that the claimant used a tool in his work which caused pressure against the right breast * * * that the lipoma of the right breast is causally related to the nature of the claimant’s employment and that the claimant sustained an occupational disease within the meaning of the law ”. The appellants’ doctor testified that in his opinion a lipoma would not be caused by trauma, pressure, or irritation. However, he did not deny that there was some medical opinion to the contrary. The claimant’s doctors acknowledged that lipomas could develop without any known pressure or traumatic irritation, but testified that constant irritation or pressure could cause a lipoma and that the claimant’s lipoma was caused by irritation. The fact that the doctors were unable to pinpoint the *896cause of lipomas in all cases does not render their opinion that the constant irritation on the claimant’s chest in the present case did cause the claimant’s lipoma insubstantial. (See Matter of Benenati v. Tin Plate Lithographing Co., 29 A D 2d 805; Matter of Shannon v. Grumman Aircraft, 35 A D 2d 230, 233.) Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Sweeney, JJ., concur.